COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Retired Judge Hodges*


JOSEPH EARL BYRD, JR.
                                                               MEMORANDUM OPINION * *
v.     Record No. 2147-08-2                                        PER CURIAM
                                                                 DECEMBER 23, 2008
DOMINION VIRGINIA POWER AND
 DOMINION RESOURCES, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph Earl Byrd, Jr., pro se, on brief).

                 (Arthur T. Aylward; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellees.


       Joseph Earl Byrd, Jr. (claimant) appeals a decision of the Workers’ Compensation

Commission finding that with respect to his claim filed on June 11, 2007, related to his January

8, 1996 compensable injury by accident (VWC File No. 178-81-29), (1) Rule 1.2, Rules of the

Virginia Workers’ Compensation Commission barred an award of temporary total disability

(TTD) benefits from March 19, 2006 through May 12, 2006; (2) the limitations period contained

in Code § 65.2-708 barred an award of TTD benefits from March 19, 2006 through May 12,

2006; and (3) the limitations period contained in Code § 65.2-708 barred an award of permanent

partial disability benefits. The commission found with respect to the other claim filed by

claimant on June 11, 2007 (VWC File No. 230-83-24) that he (1) failed to prove he sustained an

injury by accident arising out of his employment on October 29, 2006; and (2) failed to present


       *
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
      **
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
any medical evidence indicating that he was totally disabled as a result of the work-related

injury.

          Notwithstanding claimant’s failure to comply with the requirements of Rule 5A:20 with

respect to his opening brief and his failure to file an appendix, we have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Byrd v. Dominion Virginia Power,

VWC File No. 178-81-29 and VWC File No. 230-83-24 (Aug. 27, 2008). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                            -2-